


110 HCON 260 IH: Condemning the kidnapping and

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 260
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Mario Diaz-Balart of
			 Florida (for himself, Mr.
			 McCotter, Mr. Hinchey,
			 Mr. Fortuño,
			 Mr. Miller of Florida,
			 Mr. Mack, Mr. Renzi, Mr.
			 Wolf, Mrs. Myrick,
			 Mr. Putnam,
			 Mr. Gonzalez,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Burton of Indiana,
			 Mr. Keller of Florida,
			 Ms. Corrine Brown of Florida,
			 Mr. English of Pennsylvania,
			 Mr. Buchanan,
			 Mr. Weller of Illinois, and
			 Ms. Granger) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Condemning the kidnapping and
		  hostage-taking of 3 United States citizens for over 4 years by the
		  Revolutionary Armed Forces of Colombia (FARC), and demanding their immediate
		  and unconditional release.
	
	
		Whereas the Revolutionary Armed Forces of Colombia (FARC)
			 is designated as a foreign terrorist organization by the Department of
			 State;
		Whereas the FARC utilizes kidnappings for ransom,
			 extortion, and the drug trade to finance its activities;
		Whereas the FARC has consistently committed atrocities
			 against citizens of both Colombia and the United States, kidnapped more than 36
			 United Sates citizens since 1980, and killed 10 United States citizens;
		Whereas an aircraft carrying United Sates citizens crashed
			 over territory controlled by the FARC on February 13, 2003;
		Whereas Keith Stansell, Thomas Howes, and Marc Gonsalves,
			 3 United States citizens on the aircraft, were taken hostage by the FARC on
			 February 13, 2003;
		Whereas the FARC murdered Tom Janis, another United States
			 citizen on the downed aircraft;
		Whereas 3 United States citizens on a subsequent search
			 mission also lost their lives;
		Whereas the 3 hostages were last reported alive on July
			 25, 2003, during a taped interview with the CBS news show 60
			 Minutes;
		Whereas a Colombian police officer who escaped from the
			 FARC in April 2007 claims he saw the 3 United States hostages alive in April
			 2007;
		Whereas at least 50 FARC leaders have been indicted in the
			 United States for drug trafficking; and
		Whereas Ricardo Palmera, the most senior FARC leader to be
			 tried in the United States, was convicted of conspiring to take the United
			 States citizens hostage in Colombia: Now, therefore, be it
		
	
		That Congress—
			(1)condemns the
			 kidnappings of Keith Stansell, Thomas Howes, and Marc Gonsalves by the
			 Revolutionary Armed Forces of Colombia (FARC) and calls for their immediate and
			 unconditional release;
			(2)condemns the FARC
			 for holding these hostages for more than 4 years and demands to know their
			 health and status;
			(3)condemns the FARC
			 for the murder of Tom Janis;
			(4)condemns the FARC
			 for its use of kidnapping for ransom, extortion, and drug trafficking and for
			 supporting and spreading terror within Colombia;
			(5)expresses
			 sympathy to the relatives of the hostages who have been unsure of the fates of
			 their family members for more than 4 years;
			(6)reconfirms that
			 the United States Government does not make concessions to terrorists;
			 and
			(7)reiterates that
			 the United States Government supports efforts to secure the safe return of the
			 hostages to the United States.
			
